Citation Nr: 1201444	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric disability rated 10 percent prior to December 17, 2009, and 30 percent disabling since December 17, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A TDIU claim is not separate and apart from an increased rating claim.  Instead, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board finds that the Veteran's TDIU claim was reasonably raised by the record, including during the September 2011 Board hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

For the entire appeal period at issue, the Veteran's PTSD and adjustment disorder with depressed and anxious mood are manifested by impairment of short and long term memory, impaired judgment, depressed mood, sleep impairment, anxiety, and disturbances of motivation and mood, resulting in reduced reliability and productivity due to social and occupational impairment.


CONCLUSION OF LAW

For the entire appeal period at issue, the criteria for a rating of 50 percent, but not higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2001, April 2003, November 2005, May 2006, November 2008, and April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran claims that his PTSD and adjustment disorder with depressed and anxious mood has increased in severity and warrants a rating in excess of 10 percent prior to December 17, 2009, and in excess of as 30 percent disabling since December 17, 2009.  

The Veteran's PTSD and adjustment disorder with depressed and anxious mood has been rated under Diagnostic Code 9411 (PTSD).  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  The criteria provide for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21-30 is defined as behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

For the entire appeal period at issue, having reviewed the complete record, the Board finds that the preponderance of the evidence warrants the assignment of a 50 percent rating, but not higher, under 38 C.F.R. § 4.130, Diagnostic Code 9411 during the pendency of this appeal.  In essence, the medical evidence, consisting of VA outpatient treatment reports dated from March 2001 to March 2011; letters from J. Sullivan, Ph.D., and VA examinations dated in May 2008 and April 2011 shows findings consistent with impaired judgment, impaired short- and long-term memory, depressed mood, sleep impairment, anxiety, and disturbances of motivation and mood resulting in reduced reliability and productivity due to social and occupational impairment.  However, the Veteran's disability was not manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, neglect of personal appearance and hygiene, or an overall level of symptomatology supportive of a higher rating.

Specifically, the VA outpatient treatment reports of record show that the Veteran has been consistently appropriately dressed and well groomed.  His voice was consistently normal in rate and rhythm and his thoughts were linear and goal directed.  His mood has ranged from depressed with irritable and anxious features to euthymic with a constricted range of affect.  His thought content has generally been described as linear, logical, and goal directed, although somewhat constricted.  He has consistently denied suicidal and homicidal ideations.  He endorsed irritability and anger on multiple occasions.  His insight and judgment were reported to be poor on numerous occasions but fair in November 2007.  His memory has consistently been described as poor.  He was described as alert and oriented in three spheres in June 2004.  No psychotic features were present at entries dated in January and August 2005.  In August 2005, the Veteran reported auditory hallucinations; however, no hallucinations or delusions were reported in November 2005, April 2006, July 2006, August 2006, October 2006, November 2007, March 2008, April 2008, December 2008, or August 2010.  He endorsed nightmares on several occasions.  His affect ranged from normal to angry at the entries of record.  The GAF scores associated with the treatment records range from 28 to 50.

Dr. Sullivan indicated in a May 2007 letter that he had six sessions of individual counseling with the Veteran for the time period from May 2001 to September 2002.  He stated that the Veteran's PTSD symptoms caused clinically significant distress and impairment in social and occupational functioning.  He reported that the Veteran displayed cognitive and social deficits, difficulty with comprehension and paperwork, concentration, memory, and mistrust.  In a March 2009 letter, Dr. Sullivan reported that the Veteran had major symptoms of hyperarousal, with intense anger, mistrust and sleep disturbance, avoidance with isolation, withdrawal and estrangement, and intrusive and obsessive reexperiencing with distressing war related memories, angst, and survivor's guilt which have contributed to difficulty in adapting to stressful circumstances including work or worklike settings.  He concluded that the Veteran has shown gross and sustained occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, mood and behavior.  

At the May 2008 VA examination, the Veteran was noted to be oriented to time and place.  He was dressed in a black jacket and his hair was combed.  He endorsed depression and anger.  The examiner noted that the Veteran's speech was tangential and the Veteran reported problems with concentration and memory.  The Veteran also noted that he experiences anxiety attacks while in stressful situations and he indicated that he was very suspicious of people.  The examiner noted that while the Veteran reported that he had seen shadows in the past, he had no delusions, hallucinations, obsessions, or compulsions.  The examiner stated that the Veteran was able to abstract proverbs well.  The Veteran reported that he had no suicidal thoughts but had passive death wishes and no homicidal thoughts.  The examiner indicated that the Veteran has no difficulty performing personal grooming and personal care but had not been able to establish and maintain effective work relationships.  The examiner concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, adjustment, thinking and mood and problems adapting to stressful situations.  The examiner also noted that the Veteran has difficulty understanding complex commands.  The examiner assigned a GAF score of 50-55.  

At the most recent VA examination in April 2011, the examiner indicated that the Veteran was oriented to time and place but did not understand the purpose of the examination.  His appearance, hygiene, and behavior were appropriate.  His affect and mood reflected anxiety, depression, and irritability.  His communication and speech were within normal limits, but the Veteran showed impairment in focus and attention and was often distractible.  Panic attacks were reported to occur less than once per week.  There was no report of delusions and no delusions were present on examination.  There was no report of hallucinations and no hallucinations were observed.  The examiner noted that the Veteran's thought processes were impaired as he had slowness of thought and difficulty understanding directions.  His thinking was reported to be concrete based on his responses to proverbs.  His judgment was reported to be impaired and his abstract thinking was abnormal.  His memory was also noted to be moderately impaired.  The examiner concluded that the best description of the Veteran's psychiatric impairment was psychiatric symptoms which caused occupational and social impairment with reduced reliability and productivity as evidenced by impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was unable to work around others and preferred solitary activity.  He had few friends although he was able to maintain effective family role functioning.  The examiner noted that the Veteran had a sporadic work history and had been unemployed for ten years.  

At a September 2011 hearing before the Board, the Veteran indicated that he checked his house any time he left and returned home.  He testified that he was married, but his PTSD caused the demise of his marriage and severely affected his personal relationships.  He reported difficulty being around large groups of people.  The Veteran also indicated that he could not work with other people or supervisors.  The Veteran endorsed memory loss, nightmares, anger, and a history of getting many driving while under the influence (DUI) charges.  He reported panic attacks and poor sleep.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from of 28 to 55 which contemplate an inability to function in almost all areas to moderate symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.

While the Veteran's GAF scores ranged from 28 to 55 indicative of symptoms ranging from an inability to function in almost all areas to serious symptoms, the narrative recitation of the symptoms does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Board acknowledges the conclusion that both Dr. Sullivan and the May 2008 VA examiner reached in stating that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas such as work, school, and family relations.  However, the symptoms reported in conjunction with their findings do not establish that the Veteran has displayed the types of symptoms attributed to occupational and social impairment in most areas.  The narratives recitations more closely approximate the criteria for a 50 percent rating which is manifested by difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that the evidence supports no more than a 50 percent rating under Diagnostic Code 9411 for the relevant time period at issue, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that the criteria for a higher rating of 70 percent are not met because the evidence does not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  While the evidence shows some difficulty establishing and maintaining relationships, that finding is more indicative of meeting the criteria for a 50 percent rating.  In addition, although the evidence shows difficulty in adapting to stressful circumstances (including work or a worklike setting), that finding alone is insufficient to support the conclusion that the Veteran's disability results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood.

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, have been met for the entire appeal period at issue.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue is inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  The disability at issue has not been shown to markedly interfere with employment beyond that contemplated in the assigned ratings, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Undoubtedly, the Veteran's PTSD negatively impacts his ability to work.  While the Veteran has been unemployed for ten years, it is not clear that is due solely to his psychiatric disorders.  Moreover, the Veteran's psychiatric disorders have not resulted in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to 50 percent rating, but not higher, for a psychiatric disability is granted.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to TDIU can be adjudicated.  

The Board notes that the issue of TDIU was reasonably raised by the record in the Veteran's testimony during the September 2011 Board hearing.  Although the Veteran was examined by VA most recently in April 2011 and the examiner indicated that the Veteran had difficulty establishing and maintaining work relationships because he was unable to work around others and prefers solitary activity and work, it is unclear whether the Veteran is unemployable solely due to his service-connected disability.  

TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2011).  

The Veteran has been granted a 50 percent rating for his psychiatric disabilities.  He is not in receipt of service connection for any other disabilities.  Therefore, he does not meet the minimum schedular percentage criteria for a TDIU. 38 C.F.R. § 4.16(a) (2011).  The issue, then, is whether the Veteran's service-connected disability nevertheless prohibits him from securing and following gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b) (2011).  

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability, is no longer able to be employed.  Although there are already multiple VA examinations of record, the Board finds that the relevant VA recent examinations of record are not adequate for rating purposes to determine entitlement to TDIU because they do not sufficiently address occupational impairment for the purposes of TDIU.

VA outpatient treatment reports dated through March 2011 show treatment for the Veteran's psychiatric disabilities.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records dated since March 2011.

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the psychiatric disability should be reported in detail.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation. 

3.  Then, adjudicate the claim for TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


